DETAILED ACTION
This action is responsive to the filing of 4/23/2019. Claims 1-34 are pending and have been considered below. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claim 22-23, 33-34 allowed.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-12, 14-17, 20-21, 24-32 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lindberg (20090007016) in view of Weber (20160195924.)
  
Claim 1, 26, 31, 32: Lindberg discloses a method comprising: 
(par. 7, open a communication link to an entity associated with the selected entity icon over a communication channel, when a visual indicator corresponding to an active communication channel is selected), 
wherein the graphical user interface (User Interface 200, Fig. 2A; par. 20) is displayed on a display system (terminal device, par. 33, Fig. 4A: 420) located in an environment (telecommunication system, par. 34, Fig. 6); 
changing a state of the element in response to detecting that the input is directed at the element (par. 24, any suitable highlighting of a selected icon can be used); 
receiving audio information through an audio input device (par. 23, examples of communication channels include, but are not limited to email, voip, flicker etc.; par. 34, various telecommunications services such as cellular voice calls; par. 41, Voice commands and other touch sensitive input devices can also be used); and 
controlling an output operation based on the state of the element (par. 18, an entity can be selected and a communication link established) such that the audio information received through the audio input device is directed to an information conveyor (par. 7, communication channel; par. 23, voip) corresponding to the element.  

However, Lindberg does not explicitly disclose:
wherein user input is a gaze of a user.

Weber discloses a similar method for graphical user interface, including highlighting icons, including:
(Abstract, Fig. 7; par. 133; par. 127, identify the activatable element(s) near the user's gaze using additional underlines, border highlighting, or any other supplementary visual indicator as user feedback on their tracked gaze.)

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to combine the teachings of Weber with that of Lindberg so as to utilize user gaze input of Weber in the terminal device of Lindberg. One would have been motivated to utilize gaze input so as to provide the public with alternative means of providing input to user interface, such as in case of disabled individuals.

Claim 2, 29: Lindberg and Weber disclose the method of claim 1, wherein changing the state of the element comprises: switching the element from a passive state to a listening state in response to detecting that the gaze is directed at the element (Lindberg, par. 7, at least one visual indicator corresponding to an active communication channel and at least one visual indicator corresponding to an inactive communication channel, wherein the visual indicators for active communication channels and inactive communication channels are distinct from one another; and open a communication link to an entity associated with the selected entity icon over a communication channel, when a visual indicator corresponding to an active communication channel is selected.)  

Claim 3: Lindberg and Weber disclose the method of claim 2, wherein the element represents an audio communication channel and the information conveyor includes the (Lindberg, par. 7, communication channel; par. 23, voip.)  

Claim 4, 25: Lindberg and Weber disclose the method of claim 2, wherein the element represents a system responsive to the audio information and wherein the listening state indicates that the audio information is processed using speech recognition context information designated for the system and the processed audio information is directed to the system responsive to the audio information using the information conveyor (Lindberg, par. 41, voice commands and other touch sensitive input devices can also be used.)  

Claim 5, 24, 30: Lindberg and Weber disclose the method of claim 2, wherein changing the state of the element further comprises: presenting a visual cue in the graphical user interface indicating that the element is in the listening state (Lindberg, par. 24, any suitable highlighting of a selected icon can be used.)   

Claim 6: Lindberg and Weber disclose the method of claim 5, wherein presenting the visual cue comprises: displaying a graphical feature in association with the element in the graphical user interface while the element is in the listening state (Lindberg, par. 24, any suitable highlighting of a selected icon can be used.)     

Claim 7: Lindberg and Weber disclose the method of claim 5, wherein presenting the visual cue comprises: changing an appearance of the element in the graphical user (Lindberg, par. 24, any suitable highlighting of a selected icon can be used.)     

Claim 8: Lindberg and Weber disclose the method of claim 1, wherein controlling the output operation comprises: directing the audio information received through the audio input device over an audio communication channel that is represented by the element at which the gaze is directed (Lindberg, par. 7, open a communication link to an entity associated with the selected entity icon over a communication channel, when a visual indicator corresponding to an active communication channel is selected.)

Claim 9: Lindberg and Weber disclose the method of claim 1, wherein controlling the output operation comprises: directing the audio information received through the audio input device to the information conveyor dedicated to receiving voice commands for a system represented by the element at which the gaze is directed (Lindberg, par. 7, open a communication link to an entity associated with the selected entity icon over a communication channel, when a visual indicator corresponding to an active communication channel is selected; par. 41, voice commands and other touch sensitive input devices can also be used.)
 
Claim 10, 27: Lindberg and Weber disclose the method of claim 1, wherein the element is an icon that represents an audio communication channel associated with at least one personnel member (Lindberg par. 20, Andrea.)  

Claim 11, 28: Lindberg and Weber disclose the method of claim 1, wherein the element is an icon that represents a system selected as one of one of a speaker (Lindberg, par. 44, loudspeaker), a light device, a note-taking application, a database, a manipulator assembly, a medical imaging device, or an imaging mode (Lindberg, par. 33, 39-41, calendar app.) 

Claim 12: Lindberg and Weber disclose the method of claim 1, wherein receiving the audio information comprises: receiving at least one of a voice command (Lindberg, par. 41, voice commands and other touch sensitive input devices can also be used), audio instructions, an audio report, or audio commentary related to a surgical procedure.  

Claim 14: Lindberg and Weber disclose the method of claim 1, further comprising: generating a visual alert on a display device in the environment in response to the state of the element being changed (Lindberg par. 23, additional information or in a pop-up box that appears when a link 204 is highlighted, even temporarily.)

Claim 16: Lindberg and Weber disclose the method of claim 1, wherein controlling the output operation comprises: directing the audio information to the information conveyor dedicated to receiving voice commands for a system represented by the element; and selecting speech recognition context information designated for the system represented by the element for use in processing the audio information (Lindberg, par. 41, voice commands and other touch sensitive input devices can also be used.)  

Claim 17: Lindberg and Weber disclose the method of claim 16, wherein controlling the output operation further comprises: processing the audio information using the selected speech recognition context information to generate output information; and controlling the system based on the output information (Lindberg, par. 41, voice commands and other touch sensitive input devices can also be used.)    


Claims 13, 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Linberg in view of Weber and in further view of Smurro (20150049163.)

Claim 13: Lindberg and Weber disclose the method of claim 1. However, Lindberg does not explicitly disclose wherein receiving the audio information comprises: recording a surgical case note as dictated by the user.  
	Smurro discloses a similar method for a collaborative communication, including:
wherein receiving the audio information comprises: recording a surgical case note as dictated by the user (par. 47, each participant client can add input illustrations, which include telestrations, drawings, text annotations, voice annotations, video annotations, haptic annotations, to streaming imagery data; Fig. 4.)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to combine the teachings of Lindberg with that of Smurro as it enables networked teams to concurrently collaborate on multi-channel multiplexed medical imagery streams, singly or together, in real time or (Smurro, Abstract.)

Claim 18: Lindberg and Weber disclose the method of claim 1. However, Lindberg does not explicitly disclose wherein the element is one of an image or a video and wherein receiving the audio information comprises: recording a voice note for the image or the video, wherein the voice note is stored in association with the one of the image or the video.  
Smurro discloses a similar method for a collaborative communication, including: wherein the element is one of an image or a video and wherein receiving the audio information comprises: recording a voice note for the image or the video, wherein the voice note is stored in association with the one of the image or the video (par. 47, each participant client can add input illustrations, which include telestrations, drawings, text annotations, voice annotations, video annotations, haptic annotations, to streaming imagery data; Fig. 4.)  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to combine the teachings of Lindberg with that of Smurro as it enables networked teams to concurrently collaborate on multi-channel multiplexed medical imagery streams, singly or together, in real time or asynchronously, generally by annotating and tagging imagery information objects (Smurro, Abstract.)

Claim 19: Lindberg Weber and Smurro disclose the method of claim 18, wherein the one of the image or the video is generated while performing a medical procedure and the voice note provides a context for the one of the image or the video with respect to the medical procedure (Smurro par. 47, each participant client can add input illustrations, which include telestrations, drawings, text annotations, voice annotations, video annotations, haptic annotations, to streaming imagery data; Fig. 4.)    

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Linberg in view of Weber and in further view of Naik (20060095848.)

Claim 15: Lindberg and Weber disclose the method of claim 1. However, Lindberg does not explicitly disclose further comprising: generating an audio alert through an electroacoustic transducer in the environment in response to the state of the element being changed.
	Naik discloses a similar method for an audio user interface, including: generating an audio alert through an electroacoustic transducer in the environment in response to the state of the element being changed (par. 82, hear audio prompts for the highlighted menu items.)

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to combine the teachings of Lindberg with that of Naik so as provide auditory highlighting means for users with poor reading vision, or otherwise visually impaired (Naik, par. 3-4.)

s 20-21 are rejected under 35 U.S.C. 103 as being unpatentable over Linberg in view of Weber and in further view of Jordan (20150077502.)

Claim 20: Lindberg and Weber disclose the method of claim 1. However, Linberg does not explicitly disclose wherein the graphical user interface presents a real-time image of the environment and wherein the element is a headset worn by a person in the real-time image.  
	Jordan discloses a similar method, including: wherein the graphical user interface presents a real-time image of the environment and wherein the element is a headset worn by a person in the real-time image (Fig. 21: 2150; par. 152.)  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to combine the teachings of Lindberg with that of Jordan so to provide a user with visual information about the user they’d be speaking to, and where they are located.

Claim 21: Lindberg Jordan and Weber disclose the method of claim 20, wherein controlling the output operation comprises: identifying the information conveyor dedicated to at least one of the headset or the person wearing the headset; and directing the audio information to the identified information conveyor (Fig. 21: 2150; par. 152.)    


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREY BELOUSOV whose telephone number is (571) 270-1695 and Andrew.belousov@uspto.gov email.  The examiner can normally be reached on Mon-Fri EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arpan P. Savla can be reached on 571-272-1077.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-3800.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Andrey Belousov/
Primary Examiner
Art Unit 2145
1/13/2021